High Definition MRI, P.C. v Liberty Mut. Holding Co., Inc. (2017 NY Slip Op 01799)





High Definition MRI, P.C. v Liberty Mut. Holding Co., Inc.


2017 NY Slip Op 01799


Decided on March 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


650721/13 3171 3170

[*1] High Definition MRI, P.C., etc., Plaintiff-Appellant,
vLiberty Mutual Holding Company, Inc., et al., Defendants-Respondents.


D'Agostino, Levine, Landesman & Lederman, LLP, New York (Bruce H. Lederman of counsel), for appellant.
Freiberg, Peck & Kang, LLP, Armonk (Yilo J. Kang of counsel), for respondents.

Judgment, Supreme Court, New York County (Robert R. Reed, J.), entered May 11, 2016, dismissing the complaint, unanimously reversed, on the law, the judgment vacated, and the complaint reinstated, without costs. Appeal from order, same court and Justice, entered February 4, 2016, which granted defendants' motion to dismiss, unanimously dismissed, without costs as subsumed in the appeal from the judgment.
Contrary to the motion court's conclusion, the breach of contract action against defendants Liberty Mutual Holding Company, Inc., Liberty Mutual Insurance Company, Safeco Insurance Company of America, Inc., and Indiana Insurance Company provides adequate notice of the transactions and occurrences intended to be proved (see CPLR 3013), and the cause of action for a declaration that defendants' claim-handling processes are unlawful and that plaintiff is properly incorporated states a
cause of action for declaratory relief (see State Farm Mut. Auto. Ins. Co. v Anikeyeva, 89 AD3d 1009, 1010 [2d Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2017
CLERK